IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: A.M.P., A MINOR    : No. 514 EAL 2017
                                       :
                                       : Petition for Allowance of Appeal from
PETITION OF: P.H., FATHER              : the Order of the Superior Court
                                       :


                                  ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2017, the Petition for Allowance of

Appeal is DENIED.